Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-19-00733-CR

                        Michael Kenneth MITCHELL-GREEN,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

              From the 379th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2018CR11124
                       Honorable Ron Rangel, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED.

    SIGNED January 2, 2020.


                                            _________________________________
                                            Liza A. Rodriguez, Justice